Citation Nr: 9931151	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945, and from March 1946 to December 1948.  He 
appeals to the Board of Veterans' Appeals (Board) from a 
November 1995 RO decision which denied service connection for 
ischemic heart disease.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for ischemic heart 
disease.


CONCLUSION OF LAW

The claim for service connection for ischemic heart disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1942 to October 1945, and during such service he was a 
prisoner of war (POW) of Germany from February 1943 to June 
1945.  He also had active duty in the Army from March 1946 to 
December 1948.  Service medical records are unavailable, 
reportedly having been destroyed in the 1973 fire at the 
National Personnel Records Center.

There is no medical evidence of hypertension or any heart 
disease for many years after service.  The heart and blood 
pressure were normal at a 1973 VA examination.  Possible 
hypertension was noted at a 1983 VA examination.  At a 1984 
VA former POW protocol examination, hypertension was 
diagnosed but there was no evidence of heart disease.  In a 
questionnaire for that examination, the veteran checked a box 
to indicate that during his POW captivity he had swelling of 
the legs and/or feet.  Later medical records from the 1980s 
show continued hypertension.  During VA hospitalization in 
1986 for hypertension, an electrocardiogram (EKG) showed no 
ischemic changes.

VA and private medical records show that in the early 1990s 
the veteran was found to have arrhythmia (abnormal heart 
rhythm) including sick sinus syndrome and atrial 
fibrillation, and it was felt that in the future he would 
need a pacemaker for the arrhythmia.  See, e.g., February 
1993 letter from Dr. Kam Gosai.  In May 1995, the veteran was 
scheduled for a cardiac stress test at a VA hospital, but 
such was canceled due to hypertension.  After he went home, 
he developed chest pain, went to a private hospital, and was 
then transferred to the VA hospital.  During the May 1995 VA 
hospital admission, a myocardial infarction was ruled out and 
he was noted to have atrial fibrillation.  A cardiac 
catheterization showed "clean coronary arteries."  The 
veteran thereafter underwent insertion of a pacemaker and was 
started on anticoagulation medication due to the arrhythmia 
problem of atrial fibrillation.

In October 1995, the veteran filed a claim for service 
connection for beriberi heart disease (ischemic heart 
disease) due to his POW experience.  With his claim, he 
submitted a May 1995 statement from a fellow POW who said the 
veteran had foot swelling during his captivity.

In a January 1996 memorandum, a VA physician at the RO noted 
that sick sinus syndrome and atrial fibrillation were forms 
of cardiac arrhythmia (irregular heart rhythm); cardiac 
arrhythmias are not ischemic heart disease; and the veteran 
did not have ischemic heart disease underlying his 
arrhythmias.  It was noted that ischemic heart disease was 
most commonly due to arteriosclerosis of the coronary 
arteries, although it may also result from aortic valvular 
disease or certain cardiomyopathies.

At an August 1996 RO hearing, and in various written 
statements, the veteran and his representative essentially 
argued that his heart condition represented ischemic heart 
disease and should be service connected on the basis of the 
POW presumption.

Ongoing VA medical records, dated to 1997, note the veteran 
continued to be monitored for atrial fibrillation (status 
post pacemaker insertion) and hypertension.  None of the 
medical records on file show a diagnosis of ischemic heart 
disease (such as coronary artery disease).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for 90 days or more, and develops 
certain chronic diseases (including organic heart disease and 
hypertension) to a compensable degree within the year after 
such service, the diseases will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§  1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where a veteran was a POW for 30 days or more, and develops 
certain chronic diseases to a compensable degree at any time 
after service, the diseases will be rebuttably presumed to 
have been incurred in service.  One such disease is beriberi 
(including beriberi heart disease), and for purposes of the 
presumption, the term beriberi heart disease includes 
ischemic heart disease in a former POW who experienced 
localized edema during captivity.  38 U.S.C.A. §§  1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold question to be answered is whether the veteran 
has submitted evidence of a well-grounded claim for service 
connection for ischemic heart disease, meaning a claim which 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski; 1 
Vet. App. 78 (1990).  If he has not done so, there is no VA 
duty to assist him in developing his claim, and the claim 
must be denied.  Id.  For a service connection claim to be 
well grounded, there must be competent evidence of a current 
disability (medical evidence), of incurrence or aggravation 
of a disease or injury in service (medical evidence or, in 
some circumstances, lay evidence), and of a nexus between the 
in-service disease or injury and the current disability 
(medical evidence, although the nexus requirement may also be 
satisfied by legal presumptions of service incurrence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Suttmann v. Brown, 5 
Vet. App. 127 (1993) (noting well-grounded requirements apply 
to claims based on POW presumptions).
 
The evidence shows the veteran had active service from 1942 
to 1945 (including over two years as a POW) and from 1946 to 
1948.  There is no evidence of hypertension until the 1980s, 
and no evidence of any type of heart disorder until the 1990s 
when the veteran was diagnosed as having cardiac arrhythmia.  
These conditions are not subject to the POW presumption, and 
were first manifest decades after service (well beyond the 1-
year non-POW presumption).  A claim for service connection 
for hypertension and cardiac arrhythmia would not be well 
grounded, as there is no medical evidence linking them to 
service.  Caluza, supra.

The veteran specifically claims service connection for 
ischemic heart disease (beriberi heart disease) under the POW 
presumption.  While the veteran and a fellow POW have 
reported that he had localized edema during captivity (one of 
the requirements for the presumption to apply), there has 
never been a medical diagnosis of ischemic heart disease 
(which typically involves coronary artery disease).  In fact, 
the medical records note clean coronary arteries and no 
ischemic changes.  The veteran and his representative, as 
laymen, have no competence to give an opinion on diagnosis of 
a condition.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
the absence of competent medical evidence of a diagnosis of 
ischemic heart disease, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.

The Board notes that the POW presumption for ischemic heart 
disease applies if the condition is manifest to a compensable 
degree at any time after service.  Thus, if in the future the 
veteran receives a medical diagnosis of the condition, he may 
again file for service connection.  Suttmann, supra.


ORDER

Service connection for ischemic heart disease is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

